Filed 3/24/14 P. v. White CA2/5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                         B248806

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. NA092336)
         v.

LEE WHITE,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County, Mark C.
Kim, Judge. Affirmed.
         Ann Krausz, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
        Appellant Lee White was convicted, following a jury trial, of one count of
inflicting corporal injury on spouse, cohabitant or child’s parent in violation of Penal
Code section 273.5, subdivision (a).1 The jury found true the allegation that appellant
inflicted great bodily injury within the meaning of section 12022.7, subdivision (e).
Appellant waived his right to a jury trial on the allegations that he had served five prior
prison terms within the meaning of section 667.5, subdivision (b). The trial court found
those allegations true.
        The trial court sentenced appellant to a term of 12 years in state prison, consisting
of the mid-term of three years for the corporal injury conviction, plus the mid-term of
four years for the great bodily injury enhancement plus five one-year terms for the prior
prison term allegations. Appellant received credit for 189 days of actual custody plus 28
days of conduct credit for a total of 217 days of custody credit.2
        Appellant appeals from the judgment of conviction. Finding no error, we affirm.


                                           FACTS
        On April 13, 2012, around 10:30 a.m., Gladys C. was standing at the corner of
Alamitos and 10th Street in Long Beach with her five- year- old grandson Lee. Gladys
was hit in the back by a woman riding by on a bicycle. Gladys turned around and
discovered that appellant was right behind the woman on a bicycle. Gladys and appellant
had three children and two grandchildren together. Gladys and appellant had separated in
2001.
        Gladys had physical custody of Lee, and she had not allowed appellant to visit Lee
for some time. Appellant told Gladys that he wanted to visit Lee. She refused. Appellant



1       All further statutory references are to the Penal Code unless otherwise specified.

2       On November 1, 2013, the superior court issued a minute order to correctly reflect
the total of 217 days of custody credit, consisting of 189 actual days plus 28 conduct
credit days.
                                               2
took an object from the basket on the front of his bicycle and hit Gladys across the face
with it. The object appeared to be a pipe. Appellant then hit Gladys twice more in the
face with his hands and fled.
       A bystander took Gladys to the hospital. Hospital personnel called 911. Gladys
had a fractured jaw and spent two weeks in the hospital. Her jaw was wired shut for
some time. At the time of trial, she was expecting to have her jaw re-wired.
       On cross-examination of Gladys, appellant’s counsel elicited testimony that she
had suffered two prior convictions involving moral turpitude. Counsel argued that
Gladys was not credible.


                                      DISCUSSION
       Appellant filed a timely notice of appeal, and we appointed counsel to represent
him on appeal. Appellant's counsel filed an opening brief pursuant to People v. Wende
(1979) 25 Cal.3d 436, and requested this court to independently review the record on
appeal to determine whether any arguable issues exist.
       On November 15, 2013, we advised appellant he had 30 days in which to
personally submit any contentions or issues which he wished us to consider. No response
has been received to date.
       We have examined the entire record and are satisfied appellant's attorney has fully
complied with her responsibilities and no arguable issues exist. (People v. Wende, supra,
25 Cal.3d at p. 441.)




                                             3
                                    DISPOSITION
      The judgment is affirmed.
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                    MINK, J.*



We concur:



      MOSK, ACTING P.J.




      KRIEGLER, J.




*     Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
                                           4